                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


JALEN SHROPSHIRE,

         Petitioner,

v.                                                     Case No. 3:16-cv-658-J-32JRK

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                       ORDER
I.    Status

      Petitioner, Jalen Shropshire, an inmate of the Florida penal system, initiated

this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

by a Person in State Custody (Doc. 1) on May 26, 2016.1 Petitioner challenges a 2007

state court (Duval County, Florida) conviction for second degree murder for which he

is currently serving a twenty-five-year term of incarceration. Doc. 1 at 1.

      Petitioner raises the following two grounds for relief: (1) sections 782.04(1)(a),

and 775.087, Florida Statutes, are unconstitutionally vague; and (2) newly discovered

evidence of a material witness. Doc. 1 at 5-11. Respondents assert that the Petition is

untimely filed and request dismissal of this case with prejudice. See Motion to Dismiss


      1The   Petition does not contain a prison stamp, nor does it contain a certificate
of service. See Doc. 1. Thus, the Court recognizes the file date as the date the Clerk
filed the Petition on the Court’s docket.
(Doc. 15) (Resp.).2 Petitioner filed a Reply. See Petitioner’s Response to Department’s

Motion to Dismiss (Doc. 17). This case is ripe for review.3

II.   One-Year Limitations Period

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) amended

28 U.S.C. § 2244 by adding the following subsection:

                  (d)(1) A 1-year period of limitation shall apply to an
                  application for a writ of habeas corpus by a person
                  in custody pursuant to the judgment of a State
                  court. The limitation period shall run from the
                  latest of--

                        (A) the date on which the judgment
                        became final by the conclusion of direct
                        review or the expiration of the time for
                        seeking such review;

                        (B) the date on which the impediment
                        to filing an application created by
                        State action in violation of the
                        Constitution or laws of the United
                        States is removed, if the applicant was
                        prevented from filing by such State
                        action;




      2Attached to the Response are several exhibits. The Court cites to the exhibits
as “Resp. Ex.”

      3  “In deciding whether to grant an evidentiary hearing, a federal court must
consider whether such a hearing could enable an applicant to prove the petition’s
factual allegations, which, if true, would entitle the applicant to federal habeas relief.”
Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (citation omitted). “It follows that if the
record refutes the applicant’s factual allegations or otherwise precludes habeas relief,
a district court is not required to hold an evidentiary hearing.” Id. The pertinent facts
of this case are fully developed in the record before the Court, and “[t]he record
provide[s] no basis for further inquiry” regarding equitable tolling. Pugh v. Smith, 465
F.3d 1295, 1300 (11th Cir. 2006). Thus, an evidentiary hearing will not be conducted.

                                            2
                         (C)    the    date   on  which     the
                         constitutional right asserted was
                         initially recognized by the Supreme
                         Court, if the right has been newly
                         recognized by the Supreme Court and
                         made retroactively applicable to cases
                         on collateral review; or

                         (D) the date on which the factual
                         predicate of the claim or claims
                         presented could have been discovered
                         through the exercise of due diligence.

                   (2) The time during which a properly filed
                   application for State post-conviction or other
                   collateral review with respect to the pertinent
                   judgment or claim is pending shall not be counted
                   toward any period of limitation under this
                   subsection.

28 U.S.C. § 2244(d).

III.    Analysis

        On April 2, 2007, Petitioner entered a negotiated plea of guilty to second degree

murder. See Resp. Ex. D at 63-64. That same day, the trial court sentenced Petitioner

in conformance with his negotiated disposition to a twenty-five-year term of

incarceration with a twenty-year minimum mandatory. Id. at 65-70. Petitioner did not

seek a direct appeal of his judgment and sentence; thus, his judgment and sentence

became final upon the expiration of the time to file a notice of appeal, Wednesday, May

2, 2007. The AEDPA one-year limitations period began to run the next day, May 3,

2007.

        On November 9, 2007, day 190 of his one-year limitations period, Petitioner

filed his first Florida Rule of Criminal Procedure 3.850 motion for postconviction relief,

                                            3
tolling the one-year period.4 Resp. Ex. E at 1-3. The trial court denied the Rule 3.850

motion on November 20, 2007 (Resp. Ex. E at 4-18), and the First District Court of

Appeal issued its mandate affirming the trial court’s denial on August 5, 2008 (Resp.

Ex. H). Petitioner’s one-year period recommenced the next day, August 6, 2008.5

      On November 19, 2008, day 295 of Petitioner’s one-year period, Petitioner’s

federal statute of limitations was again tolled when Petitioner filed a second Rule

3.850 motion. Resp. Ex. I; see Weekly v. Moore, 244 F.3d 874, 876 (11th Cir. 2001)

(finding successive, but timely, state court postconviction motions constitute properly

filed applications for tolling purposes). The trial court entered an order striking

Petitioner’s second Rule 3.850 motion as successive on December 2, 2008.6 Resp. Ex.




      4  Respondents calculate that Petitioner filed his Rule 3.850 motion on day 191
of his one-year. Resp. at 6. The Court infers that Respondents reached this calculation
because they believe Petitioner’s one-year started on May 2, 2007. However, when
calculating a period of time that is stated in days or a longer unit, courts should
exclude the day of the event that triggers the period. See Fed. R. Civ. P. 6(a)(1).

      5 Respondents contention that Petitioner’s one-year recommenced fifteen days
after the First District Court of Appeal issued its opinion affirming denial of
postconviction relief is incorrect. Resp. at 6; see King v. Sec’y, Fla. Dept. of Corr., No.
16-14160-F, 2017 WL 6760186, *1 (11th Cir. Jan. 5, 2017) (holding federal one-year
period is tolled upon properly filed postconviction motion and remains tolled until the
appellate court issues its mandate).

      6 Respondents erroneously state that the trial court rendered its order striking
Petitioner’s second Rule 3.850 motion on December 1, 2008. Resp. at 2. However,
according to Florida Rule of Appellate Procedure 9.020(i), “[a]n order is rendered when
a signed, written order is filed with the clerk of the lower tribunal.” The trial court’s
order was filed with the clerk, and thus rendered, on December 2, 2008. See State v.
Shropshire, No. 16-2006-CF-524-AXXX-MA (Fla. 4th Cir. Ct.).

                                            4
J. Petitioner did not file a timely notice of appeal.7 Thus, Petitioner’s one-year

recommenced when the time for filing a timely notice of appeal expired, January 2,

2009,8 and ran another seventy days before it expired on March 16, 2009.9 Petitioner

filed this Petition over seven years later. See Doc. 1.

      After the expiration of this federal limitation period, Petitioner filed

approximately seven motions seeking postconviction relief.10 See Resp. Exs. M; O at

1-13; U; V; W; X; B-2 at 14-33. Because there was no time left to toll, however,

Petitioner’s motions for postconviction relief did not toll the federal one-year

limitations period. See Sibley v. Culliver, 377 F.3d 1196, 1204 (11th Cir. 2004) (stating

where a state prisoner files postconviction motions in state court after the AEDPA

limitations period has expired, those filings cannot toll the limitations period because




      7 A review of the trial court docket reveals that Petitioner filed a motion for
rehearing, per the mailbox rule, on December 19, 2008, and it is unclear if the trial
court disposed of the motion. See Shropshire, 2006-CF-524-AXXX-MA. Nevertheless,
the motion for rehearing did not toll the time for filing a notice of appeal because the
motion for rehearing was untimely filed. Specifically, the trial court’s order was served
on December 2, 2008, (Resp. Ex. J at 3) and Petitioner filed his motion for rehearing
more than fifteen days later. See Fla. R. Crim. P. 3.850(g) (2008) (“movant may file a
motion for rehearing of any order denying a motion under this rule within 15 days of
the date of the service of the order.”); see also Smartmays v. State, 937 So.2d 712, 713
(Fla. 5th DCA 2006) (holding untimely motion for rehearing of order denying
postconviction relief did not toll thirty days to file notice of appeal).

      8   The thirtieth day landed on a holiday; thus, Petitioner had until the next day
to file a notice of appeal.

      9 The last day fell on a Saturday, so the period continued to run until the
following Monday. See Fed. R. Civ. P. 6(1)(C).

      10  Respondents provide a detailed summary of Petitioner’s postconviction
history. See Resp. at 2-5.

                                            5
“once a deadline has expired, there is nothing left to toll”); Webster v. Moore, 199 F.3d

1256, 1259 (11th Cir. 2000) (per curiam) (“Under § 2244(d)(2), even ‘properly filed’

state-court petitions must be ‘pending’ in order to toll the limitations period. A state-

court petition like [the petitioner]’s that is filed following the expiration of the

limitations period cannot toll that period because there is no period remaining to be

tolled.”). Thus, the Court finds that the Petition is untimely filed.

      Petitioner does not argue that he is entitled to equitable tolling, and after a

thorough review of the record, the Court finds neither extraordinary circumstances

nor due diligence to justify the rare remedy of equitable tolling. Further, in his Reply,

Petitioner acknowledges that Ground One of his Petition is untimely. See Doc. 17 at

9. Petitioner, however, attempts to overcome the procedural bar of Ground Two by

alleging a miscarriage of justice/actual innocence exception. Doc. 17 at 2. “[A]ctual

innocence, if proved, serves as a gateway through which a petitioner may pass whether

the impediment is a procedural bar . . . or, as in this case, expiration of the statute of

limitations.” McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). To avoid the one-

year limitations period based on actual innocence, a petitioner must “present new

reliable evidence that was not presented at trial” and “show that it is more likely than

not that no reasonable juror would have found petitioner guilty beyond a reasonable

doubt in light of the new evidence.” Rozzelle v. Sec’y Fla. Dep’t of Corr., 672 F.3d 1000,

1011 (11th Cir. 2012) (quotations and citations omitted); see Schlup v. Delo, 513 U.S.

298, 327 (1995) (finding that to make a showing of actual innocence, a petitioner must




                                            6
show “that it is more likely than not that no reasonable juror would have found [the

p]etitioner guilty beyond a reasonable doubt”).

      Petitioner relies on the underlying allegations of Ground Two and asserts that

he is innocent of the offense because he committed it in self-defense. Doc. 17 at 3-9. In

support of this claim, Petitioner maintains that he is now aware of a material witness,

Mr. Frederick Lodman, who can corroborate that Petitioner was in fear for his life

when he killed the victim. Id.; Doc. 1 at 9-11. A review of the record shows that

Petitioner raised this claim in an amended Rule 3.850 motion filed in state court, and

attached Mr. Lodman’s affidavit as supporting evidence. Resp. Ex. W. According to

Mr. Lodman’s affidavit, the victim was making aggressive threats towards Petitioner

when Petitioner shot the victim. Resp. Ex. W at 8.

      The Court notes that the Eleventh Circuit Court of Appeals has not yet decided

whether Schlup permits a claim of actual innocence based on “new reliable” evidence

of an affirmative defense that would deem conduct that underlies the conviction as

noncriminal. See Rozelle v. Sec’y Fla. Dep’t of Corr., 672 F.3d 1000, 1015 (11th Cir.

2012). Nevertheless, Petitioner cannot show that in light of Mr. Lodman’s affidavit, it

is more likely than not that a jury would have found him not guilty beyond a

reasonable doubt. At Petitioner’s plea hearing, the state attorney described a factual

basis for the plea. Resp. Ex. D at 51.

             MR. MIZRAHI:        Your Honor, the state could prove
             beyond a reasonable doubt that Mr. Shropshire, on
             December 28th, 2005, in Jacksonville, Duval County,
             Florida, did kill Paul Williams with a firearm.




                                           7
             Your Honor, Mr. Williams and Mr. Shropshire got into a
             previous altercation approximately five days before
             December 28th. Mr. Shropshire went and bought bullets for
             a .32 caliber handgun and as Mr. Williams was eating
             dinner in the lobby of the Sulzbacher center, Mr. Shropshire
             rode up to him and fired five bullets into his body, killing
             him.

             ...

             Mr. Shropshire admitted what I just said on videotape.

Resp. Ex. D at 51. Petitioner then testified under oath that he was entering his plea

of guilty because he was in fact guilty of the offense. Id. at 53. Petitioner’s sworn

statements directly contradict his current assertion of self-defense, and Mr. Lodman’s

affidavit is not “new reliable evidence,” and it does not satisfy the “actual innocence”

exception to the time bar.

IV.   Conclusion

      For the forgoing reasons, the Petition is untimely filed and Petitioner has not

shown an adequate reason why the dictates of the one-year limitations period should

not be imposed upon him.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     Respondents’ Motion to Dismiss (Doc. 15) is GRANTED and this action

is DISMISSED with prejudice.

      2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.




                                           8
        3.   If Petitioner appeals this Order, the Court denies a certificate of

appealability. Because the Court has determined that a certificate of appealability is

not warranted, the Clerk shall terminate from the pending motions report any motion

to proceed on appeal as a pauper that may be filed in this case. Such termination shall

serve as a denial of the motion.11

        DONE AND ORDERED at Jacksonville, Florida, this 17th day of December,

2018.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge




Jax-7


C:      Jalen Shropshire, #128966
        Michael Brent McDermott, Esq.




         The Court should issue a certificate of appealability only if Petitioner makes
        11

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
To make this substantial showing, Petitioner “must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable
or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration
of the record as a whole, the Court will deny a certificate of appealability.

                                           9
